AVENANT N° 1
A LA CONVENTION DU 22 SEPTEMBRE 1990 ET ANNEXES
PERMIS BORJ EL KHADRA

ENTRE LES SOUSSIGNES:

L'ETAT TUNISIEN, ci-après dénommée ‘"l'AUTORITE CONCEDANTE",
représenté par Monsieur Slaheddine BOUGUERRA, Ministre de l'Industrie,

D'UNE PART

EF

L'ENTREPRISE __ TUNISIENNE _ D'ACTIVITES _PETROLIERES, ci-après
dénommée "ETAP", établissement public à caractère industriel et commercial,
dont le siège est à TUNIS - 27 bis, avenue Khéreddine Pacha, Tunisie,
représentée par Monsieur Mohamed Moncef BOUSSEN, son Président
Directeur Général,

et

PHILLIPS PETROLEUM COMPANY TUNISIA ci-après dénommée "PHILLIPS",
une société établie et régie selon les lois du Delaware dont le siège social est à
1320 G Plaza Office Building, Bartlesville, Oklahoma 74004, Etats-Unis
d'Amérique, représentée par Monsieur Barry W. KNUTH, son Vice-Président,

D'AUTRE PART.

IL EST PREALABLEMENT EXPOSE CE QUI SUIT:

L,

Une convention et ses annexes (ci-après désignée “Convention"), relative au
Permis Borj El Khadra (ci-après dénommé "Permis") a été signée par l'ETAT
TUNISIEN,ETAPetELF HYDROCARBURES TUNISIE (ci-aprèsdénommée"EAT"
ou “EHT" pour tenir compte de la dénomination précédente de la société) le 22
Septembre 1990, et approuvée par la loi n° 91-5 du 11 Février 1991;

Un contrat d' association et ses annexes (ci-après dénommé "Contrat

d'Association") relatif au Permis a été signé par ETAP et EAT le 22 Septembre
1990 et approuvé par l'AUTORITE CONCEDANTE par lettre du Ministre de

l'Economie Nationale n° 456 du 22 Septembre 1990;
Œ ÀS
3 PHILLIPS détient conjointement avec ETAP des intérêts, droits, et obligations
dans le Permis Borj El Khadra ("Permis"), initialement accordé conjointement à
ETAP et EAT, par suite de la cession à PHILLIPS par EAT d'une partie de ses
intérêts, droits et obligations, établie par l'Acte de Cession conclu le 15 Août
1991 entre EAT et PHILLIPS et autorisée par un Arrêté du Ministère de
l'Economie Nationale du 16 Avril 1992 publié au Journal Officiel de la
République Tunisienne le 24 Avril 1992;

4. Par l'Acte de Cession conclu le 13 Septembre 1995 entre EHT et PHILLIPS qui
a reçu une suite favorable de la part de l'AUTORITE CONCEDANTE le 30
Novembre 1995, EHT a cédé à PHILLIPS la totalité de son pourcentage de
participation, soit 25 % (vingt cinq pour cent) dans le Permis Borj El Khadra.
Suite à cette cession les pourcentages de participation des Parties dans le
Permis sont les suivants:

ETAP = 50% (cinquante pour cent)
PHILLIPS = 50% (cinquante pour cent):

5; Par lettre du 31 Juillet 1995, PHILLIPS a fait des propositions en alternative aux
engagements conventionnels du Titulaire du Permis. Ces propositions on reçu
une suite favorable de la part de l'AUTORITE CONCEDANTE et nécessitent
l'amendement de certaines dispositions de la Convention et ses Annexes
régissant le Permis;

6. L'AUTORITE CONCEDANTE a également clarifié et signifié au Titulaire du
Permis par la correspondance No. 265 du 9 Décembre 1995 que la cession
citée au paragraphe 4 ci-dessus est assimilée à un retrait d'EHT du Permis et
par conséquent la quote part de cette dernière aux dépenses engagées sur le
Permis sont effacées.

CECIETANT EXPOSE, IL À ETE ARRETE ET CONVENU CE QUI SUIT:

ARTICLE 1
a/ L'Article 1, Paragraphe 1, alinéa 2 de la Convention est annulé et remplacé
par ce qui suit:
"Les intérêts indivis dans ledit Permis sont les suivants:
ETAP = 50% (cinquante pour cent)

PHILLIPS = 50% (cinquante pour cent).

Ex à
De même, chaque fois qu'il est utilisé, le terme "EAT" sera remplacé dans la
Convention et ses Annexes par le terme "PHILLIPS".

ARTICLE 2 N

L'Article 7.4 de la Convention sera modifié par le remplacement de la référence
à "SNEA(P)" ou "Société Nationale Elf AQUITAINE" par une référence à la
société "PHILLIPS PETROLEUM COMPANY".

ARTICLE 3

Il est ajouté un sous paragraphe à l'Article 7, alinéa 9 de la Convention, appliqué
uniquement à la cession visée au paragraphe 5 du préambule au présent
Avenant, comme suit:

"La cession entre EAT et Phillips signifiée par | ‘Acte conclu le 13
Septembre 1995 entre les deux parties est assimilée à un retrait et de ce fait la quote
part de cette dernière des dépenses engagées sur le Permis depuis l'institution de ce
dernier jusqu'à la date d'entrée en vigueur de ladite cession ne pourra pas être reprise
par Phillips dans sa propre comptabilité et ceci à quelque fin que c:soit notamment aux
fins des Articles 3 et 4 de la Convention."

ARTICLE 4

L'Article 12 de la Convention est modifié pour faire valoir que les dispositions de
l'Article 2 de la Convention ne s'appliqueront plus à la Société des Recherches
et d'Exploitation des Pétroles en Tunisie (ci-après dénommée "SEREPT") à
compter de la date où l' Acte de Cession cité à l' attendu 4 ci-dessus a été
approuvé par l'AUTORITE CONCEDANTE.

Toutefois, PHILLIPS et ETAP pourront faire appel à SEREPT dans le cadre
d'un nouveau Contrat d'Entreprise Générale qui sera conclu entre les Parties.
Dans les limites d'un tel contrat, l' Article 12 de la Convention sera remis en
application et SEREPT se substituera de nouveau au Titulaire dans le cadre
dudit Article dans la conduite des opérations dans le Permis et/ou les
concessions qui en seraient issues.

ARTICLE 5

L'Article Trois du Cahier des Charges ("Obligations des travaux minima pendant
la première période de validité du Permis") est modifié en substituant aux

EL À
termes

"- un minimum de 4000 m forés (verticaux)".., les termes
"- le forage d'un puits"...

D'autre part, nonobstant les termes dudit Article 3 du Cahier des Charges, la première
période de validité du Permis dépassera cinq (5) ans en ajoutant une période
supplémentaire de douze à dix-huit (12 à 18) mois octroyés dans les termes et
conditions suivants:

a/ La superficie du Permis reste inchangée, couvrant une surface totale
de 5.816 km’ environ;

b/ Une première période supplémentaire couvrira douze (12) mois,
commençant le 14 Décembre 1995 et finissant le 13 Décembre 1996. A l'issue de cette
période si les travaux supplémentaires réalisés par PHILLIPS aboutissent à
l'identification d'un prospect forable, cette dernière pourra demander et obtenir une
période additionnelle de six (6) mois durant laquelle elle s'engage à forer un tel
prospect ou à en terminer le forage, ou l'évaluation des résultats;

c/ Dans le cas où les travaux que PHILLIPS conduira durant la période
supplémentaire n'aboutissent pas à un prospect forable, ou que les engagements de
forage visés au paragraphe b/ ci-dessus qui pourraient être entrepris par PHILLIPS ne
seront pas exécutés, PHILLIPS ainsi que ses partenaires éventuels seront tenus par le

paiement stipulé à l' Article Sept (7) du Cahier des Charges, Annexe A à la Convention
tel qu'amendé par l' Article 6 du présent Avenant

ARTICLE 6

L'Article sept (7) du Cahier des Charges ("Non-réalisation du minimum des
travaux") sera révisé en substituant aux termes

"la somme de trois millions (3.000.000) de dollars par puits non foré".….,
les termes

.…"la somme de un million (1.000.000) de dollars par puits non foré".…..

ARTICLE 7

Les dispositions de la Convention et ses Annexes relatives au Permis Borj El
Khadra non amendées par le présent Avenant sont intégralement maintenues.

ki
ARTICLE 8

Le présent Avenant est exonéré de droits de timbre. Il sera enregistré aux droits
fixes aux frais de PHILLIPS.

ARTICLE 9

Sous réserve de son approbation par loi, le présent Avenant à la Convention
ainsi que ses Annexes prend effet le 14 Décembre 1995.

Fait à Tunis en cinq (5) exemplaires originaux, le 1 3 MAI 1996

Pour l'ETAT TUNISIEN

Pour PHILLIPS PETROLEUM COMPANY TUNISIA

À
Le see
| de Quo RON Av

